Citation Nr: 0018714	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of neck and back strain.  

2.  Entitlement to an increased rating for the service-
connected right shoulder disorder with ulnar neuropathy, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected herpes.  

4.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected urticaria.  

5.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected right upper humerus 
amorphous osteoblastic density.  

6.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected postoperative nevi of the 
back and neck.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to March 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

In January 1998, the Board remanded this matter for 
additional development of the record.  

It is noted that, as the issues currently under consideration 
which relate to the service-connected urticaria, right upper 
humerus amorphous osteoblastic density, and postoperative 
nevi of the back and neck involve the question of the 
propriety of the initial evaluations assigned for these 
disabilities, the Board has recharacterized the issues 
accordingly in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999).  

(The issue of service connection for the claimed residuals of 
neck and back strain is the subject of the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  The neurological manifestations of the service-connected 
right shoulder disorder with ulnar neuropathy are not shown 
to have been demonstrated by disability in excess of that 
more nearly approximating mild incomplete paralysis of the 
ulnar nerve; moderate incomplete paralysis of the ulnar nerve 
has not been demonstrated.  

2.  The veteran's right shoulder disability is shown to be 
manifested by x-ray findings of degenerative joint disease 
with related pain, but demonstrated functional limitation of 
a noncompensable degree.  

3.  The veteran's service-connected herpes is not shown to be 
manifested by moderate disability or demonstrated symptoms 
that would require continuous treatment.  

4.  Since service, the veteran's service-connected urticaria 
has been shown to have been demonstrated by a skin disability 
manifested by exudation or itching involving an exposed 
surface or extensive area; exudation or itching constant, 
extensive lesions, or marked disfigurement has not been 
shown.  

5.  At no time since service has the veteran's service-
connected right upper humerus amorphous osteoblastic density 
been shown to have been manifested by impairment of the 
humerus of the major arm with malunion and moderate deformity 
or recurrent dislocation of the major humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
movement at the shoulder level only.  

6.  At no time since service has the veteran's service-
connected postoperative nevi of the neck and back been shown 
to have been superficial, tender and painful on objective 
demonstration or poorly nourished with repeated ulceration; 
they have been no more than slight or to have resulted in 
residual disfigurement.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the neurological manifestations of the 
service-connected right shoulder disorder with ulnar 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.10, 4.124a 
including Diagnostic Code 8516 (1999).  

2.   The criteria for the assignment of a separate 10 percent 
rating for the service-connected right shoulder disability on 
the basis of resulting arthritis and functional loss due to 
pain have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5201 
(1999).  

3.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected herpes have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.116 including Diagnostic Code 7610 
(1994); 38 C.F.R. §§ 4.7, 4.116 including Diagnostic Code 
7610 (1999).  

4.  The criteria for the assignment of an initial evaluation 
of 10 percent for the service-connected urticaria have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.20, 4.118 including Diagnostic 
Code 7806 (1999).  

5.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right upper humerus 
amorphous osteoblastic density have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5202 (1999)  

6.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected postoperative nevi of 
the neck and back have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7800, 7819 (1999)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In March 1989, the RO was in receipt of the veteran's claim 
of service connection for various disabilities to include:  a 
left wrist condition; asthma/bronchitis; postoperative nevi 
of the neck and back; urticaria; residuals of a neck and back 
strain; a shoulder problem; herpes; and a right upper humerus 
amorphous osteoblastic density.  

The veteran was initially afforded a VA examination in June 
1989.  At that time, the veteran was noted to have a history 
of trauma to both shoulders and to the neck and back.  She 
was described as having occasional pain in all three 
locations.  On examination, she had no abnormality and no 
limitation of motion.  She also reported a history of 
suspicious tumor on her right humerus that had been found on 
x-ray a few years ago.  The final diagnoses included:  
history of trauma to neck, back and shoulders; history of 
allergy with sinus congestion and occasional lung congestion; 
history of urticaria; and status post removal of four small 
nevi from back and chest.  An x-ray study of the right upper 
humerus revealed an amorphous osteoblastic density overlying 
the proximal humerus due to bony infarct or tumor.  X-ray 
studies of the shoulders, as well as the cervical and lumbar 
spine, were normal.  

In a rating decision dated in August 1989, the RO granted 
service connection for nevi, postoperative, back and neck; 
right upper humerus amorphous osteoblastic density; and 
urticaria, rated as noncompensably disabling, effective on 
March 7, 1989.  In addition, the RO denied service connection 
for residuals of a left wrist injury, asthma/bronchitis, 
residuals of a neck and brain strain, shoulder problems, and 
herpes.  

In correspondence dated in June 1990, the veteran filed a 
Notice of Disagreement expressing dissatisfaction with the 
initial evaluations assigned to the service-connected 
disabilities and with the denial of service connection for 
the remaining disabilities noted hereinabove.  

The veteran was subsequently afforded a predetermination 
hearing in July 1990 to discuss the issues relevant to her 
case.  At that time, the veteran essentially communicated her 
dissatisfaction with the VA examination that had been 
conducted in June 1989 and disputed the findings made 
therein.  The veteran also related her current symptomatology 
as it pertained to her service-connected disabilities.  For 
instance, she described experiencing right arm problems 
consisting of numbness and tingling, as well as pain, in her 
right hand and forearm.  She also reported experiencing 
eruptions of urticaria all over her body accompanied by 
severe itching and lasting 8 days or longer in duration.  In 
addition, the veteran testified as to the reappearance of one 
of the nevi that had been previously removed in service.  
Finally, the veteran also indicated that she continued to 
suffer from back pain, which had not been deemed to be 
service-connected in the August 1989 rating decision.  

The veteran was afforded another series of VA examinations 
commencing in August 1990.  At that time, the physician 
recorded a history of right upper arm condition with onset in 
1983 due to infarction or tumor of the humerus, occasionally 
causing pain.  The veteran was also noted to have 
intermittent urticaria, with onset in 1983, occurring on a 
monthly basis and lasting 4 to 5 days in duration.  The 
outbreaks were described by the veteran as being very 
pruritic.  

With regard to her back, the veteran reported that she had 
been dropped on her back during military exercises in 1986.  
She also noted that a speaker had fallen on her back in 1984.  
Her current complaints consisted of muscle spasm between the 
shoulder and lower back.  Finally, the veteran was noted to 
have experienced the onset of pain involving the right 
shoulder and wrist in 1984.  

The examination found the veteran to have tight muscles with 
spasms of the neck, thoracic and lumbar region.  She had full 
range of motion of the neck, back and shoulder, but tight 
hamstring muscles.  Straight leg raising, bilaterally, was 
stated to cause low back and thigh pain at 80 degrees.  The 
final diagnoses included:  right humerus bone lesion by x-ray 
study; history of intermittent urticaria, none at present; 
history of herpes progenitalis, not active at present; right 
shoulder, no pathology evident; muscle spasms of the neck and 
back; and right carpal tunnel syndrome.  Further special 
orthopedic examination was recommended.  

Follow-up orthopedic examination was conducted in September 
1990.  The medical history taken at the time included that of 
a report of injury caused by a stereo speaker which fell on 
her upper back and right shoulder in 1984.  A diagnosis of 
torn trapezius was rendered.  She was further noted to have 
received physiotherapy for 3 weeks following which she began 
to experience pain in the front of the shoulder.  

In 1988, she was stated to have received cortisone injections 
for her shoulder condition that helped for about one year.  
According to notations within the examination report, the 
pain then recurred with radiation down the front of the arm 
to the fingers.  She also complained of a feeling of pins and 
needles into the ring and little fingers and occasional pain 
involving the right wrist.  

Additional history included description of an incident in 
1985 when a litter on which was laying was dropped to the 
floor causing pain in the upper back, but not the lower back.  

Examination of the neck revealed normal curvature.  The 
veteran complained of tenderness of a mild degree; however, 
range of motion was normal, albeit associated with complaints 
of pain.  There were no neurological deficits and no muscle 
spasms were noted.  

Examination of the right shoulder revealed tenderness over 
the right trapezius and anterior humerus.  Range of motion 
was normal and strength was 4/5.  Examination of the right 
wrist and elbow revealed no evidence of deformity or 
tenderness.  Likewise, range of motion was also completely 
normal and painless.  

The veteran did, however, complain of paresthesias of the 
ring and little fingers, but strength and grasp was normal.  
X-ray studies of the right humerus showed multiple cysts on 
the upper humerus with some irregular calcific linear 
densities of an osteoblastic nature.  X-ray studies of the 
right shoulder, as well as the lumbar and thoracic spine, 
revealed no gross abnormalities.  The final diagnoses 
included:  status post trauma to the neck and right shoulder 
manifested by complaints of recurrent pain and paresthesias 
in the right hand; and, cystic degeneration and osteoblastic 
proliferation in the upper humerus, cause undetermined.  

In June 1992, the veteran was afforded another hearing at the 
RO.  At that time, she primarily offered testimony as to an 
issue that is not pertinent to the matter on appeal; however, 
she also related aspects of the current symptomatology she 
was experiencing in relation to her service- and nonservice-
connected disabilities.  For instance, the veteran testified 
that she continued to experience pain and muscle spasms in 
her right arm that prevented her from lifting with that arm.  
She also complained of monthly bouts of herpes.  

Private medical records obtained in support of the veteran's 
claim from the John Dempsey Hospital of the University of 
Connecticut document evidence of normal electromyograph and 
nerve conduction studies of the right upper extremity in 
January 1991.  

The veteran was afforded another personal hearing at the RO 
in August 1993.  At that time, she testified that she 
continued to experience pain and tenderness involving the 
right arm, as well as numbness and tingling radiating from 
the elbow down into the right hand.  She also demonstrated an 
inability to flatten the right hand.  The veteran also 
described experiencing a popping sensation in her right 
shoulder.  The veteran further stated that she was unable to 
lift weights above 25 pounds without causing pain in her 
right shoulder.  She also noted that she would experience a 
muscle spasm in her shoulder and in the region of the 
trapezius muscle with heavy lifting.  Additional orthopedic 
problems included constant low back pain, with radiation down 
through the buttocks and the back of the left leg, as well as 
muscle spasms in the region of the lumbar spine.  

As for the urticaria, the veteran noted that she was almost 
never free of the rash associated with the condition.  She 
described the rash as starting out as tiny blisters which, if 
kept moist with lotion, would disappear and turn into a rash.  
She also noted that the rash was very itchy.  She also 
testified that three out of the four nevi had reappeared, 
with the one on her chest giving her the most problems due to 
its location.  As for her herpes condition, the veteran 
testified that she experienced symptoms on a monthly basis or 
when she was feeling stressed. 

Subsequently, the veteran underwent another series of VA 
examinations commencing with a skin examination in November 
1993.  At that time, a history of urticaria, occurring 
bilaterally in the posterior calf region and on a chronic 
basis with 2 to 3 week remissions, and genital herpes, 
contracted in 1985 and occurring on a monthly basis, was 
recorded.  Subjective complaints included those of red 
itching and burning, thickened skin resulting from the 
urticaria and "pinprick" sensation, as well as itching, 
burning, dysuria and dyspareunia resulting from the herpes.  
Examination revealed no evidence of objective findings.  The 
urticaria had improved with exposure to sun and saltwater and 
the genital herpes, being cyclical, was not active on the 
date of examination.  It was noted that the veteran was to 
return when the urticaria and genital herpes were active.  In 
the diagnosis portion of the examination report, it was noted 
that no herpes was detected at this time, a "comedo" at 
surgical site was removed this visit, and there was 
questionable urticarial rash on the lower legs only.  

VA peripheral nerve examination was conducted in December 
1993.  At that time, the veteran's complaints consisted of 
numbness and tingling in her right posterior arm extending 
into the 4th and 5th fingers of the right hand, occurring 
intermittently and lasting for a couple of hours in duration.  

Examination showed the cranial nerves II through XII to be 
unremarkable in detail.  Funduscopic examination showed flat 
discs and spontaneous venous pulsations to be visible.  The 
neck showed full range of motion with some pulling sensation 
and discomfort in the right trapezius with lateral flexion to 
the left and with lateral rotation to the right.  Foraminal 
compression maneuvers produced no radiating symptoms.  Motor 
examination showed normal power and tone throughout, 
including the intrinsic muscle of the hands, bilaterally.  
There was a positive Tinel's sign at the right elbow over the 
ulnar nerve, but none at the left elbow or wrists.  Deep 
tendon reflexes were 2+ and symmetric and the plantar 
responses were flexor, bilaterally.  Sensory examination was 
intact to light touch and double simultaneous touch, but 
demonstrated decreased pinprick in the right ulnar territory 
and also the right distal medial forearm.  Vibration and 
position sense were unremarkable, bilaterally.  Coordination 
testing showed finger to nose, heel to shin, and finger to 
thumb tapping to be well done, bilaterally.  Gait was 
unremarkable.  

In conclusion, the examining physician opined that the 
findings might be consistent with injury to the right ulnar 
nerve.  It was indicated that repeat nerve conduction studies 
were necessary in order to exclude a right ulnar neuropathy.  

VA examination of the bones was also conducted in December 
1993.  The veteran's chief complaints were described as being 
a constant low throbbing pain in the right shoulder with 
radiation down the right arm and numbness into the right ring 
and little fingers.  There was also radiation of pain into 
the right side of the neck and the right hand was stated to 
cramp with much use.  She also complained of recent 
development of low back pain.  

Examination of the neck revealed some tenderness in the right 
paravertebral muscle groups.  Range of motion was described 
as being normal, except for complaints of discomfort during 
lateral flexion and rotation on the right side.  

Examination of the right shoulder demonstrated some 
tenderness over the flexor and extensor muscles at the 
proximal humerus; however, range of motion was completely 
normal and painless.  Strength was also normal.  

Examination of the elbow revealed no evidence of deformity, 
edema or tenderness.  Range of motion was completely normal 
and painless.  There was a slightly positive Tinel's sign 
over the ulnar nerve at the elbow, but not at the wrist.  
Strength was completely normal.  

Examination of the right hand showed no evidence of 
deformity, edema or tenderness.  Range of motion was 
completely normal except for very slight diminution of full 
extension of the fingers of the right hand as compared to the 
left.  There was hypesthesia over the right ulnar 
distribution into the hand and medial forearm.  Strength and 
grasp was also good compared to normal on the left.  Deep 
tendon reflexes were 2+, bilaterally.  

Examination of the back revealed normal curves and no 
tenderness or muscle spasm.  Forward flexion was to 80 
degrees; lateral flexion to 35 degrees; extension to 25 
degrees; and rotation to 30 degrees, with no significant 
complaints of stiffness.  Straight leg raising test was 30 
degrees on the right and 45 on the left with negative Lasegue 
phenomenon.  Deep tendon reflexes were 4+, bilaterally.  
There was no weakness of the great toe extensors or the foot 
flexors or hypesthesias.  

The final impression was that of status post trauma to the 
right shoulder manifested by complaints of recurrent pain and 
tenderness; possible cervical strain manifested by complaints 
of cervical tenderness and discomfort on range of motion; no 
evidence of lumbosacral sprain; and benign lesion of the 
right humerus, by x-ray.  

In a Supplemental Statement of the Case dated in July 1995, 
the RO rendered a decision which granted service connection 
for herpes rated noncompensably disabling and for the 
residuals of a right shoulder condition with ulnar neuropathy 
rated as 10 percent disabling, effective on March 7, 1989.  
Previous denials for higher evaluations and service 
connection were maintained.  

In February 1996, the veteran was afforded another VA 
orthopedic examination for her right shoulder/low back.  At 
that time, she complained of pain in her right shoulder with 
repetitive motion, which radiated down from the brachium to 
the elbow and, finally, to the ulnar side of the hand.  She 
also reported occasional pain in the interscapular area of 
the shoulder and neck.  In addition, the veteran also 
reported pain in the region of the mid to low back which 
radiated down to the sacrum, with occasional radiation into 
the buttock muscles and lower extremities.  

Examination revealed mild atrophy of the right shoulder 
girdle and a positive sulcus sign.  There was also pain on 
deep palpation of the joint anteriorly and posteriorly, as 
well as along the biceps tendon and the subacromial area.  
Signs of impingement were also noted to be positive.  Range 
of motion of the shoulder was recorded as forward flexion to 
160 degrees; hyperextension to 40 degrees; internal rotation 
to 80 degrees; external rotation to 90 degrees; and abduction 
to 155 degrees.  Forced range of motion reproduced pain 
within the joint itself.  

Examination of the low back revealed normal lordotic 
curvature of the spine.  There was paraspinal muscle spasm 
and pain on deep palpation of the sciatic notches, 
bilaterally.  Range of motion findings were recorded as 
follows:  flexion to 40 degrees; hyperextension to 20 
degrees; lateral bending to 20 degrees, bilaterally; and, 
lateral rotation to 30 degrees, bilaterally.  Deep tendon 
reflexes were 2+ in the knee and ankle areas and sensation 
and motor function were 5/5.  She also demonstrated low back 
pain with straight leg raising maneuver, bilaterally.  As for 
diagnostic/clinical tests, it was noted that there were no 
new radiographs to review and that all of her records were 
currently at Newington Hospital.  

The final diagnoses, in the absence of further diagnostic 
testing, were stated to be:  right shoulder potential labral 
tear with evidence of impingement syndrome and biceps 
tendonitis, as well as an ulnar nerve neuropathy which might 
be secondary to the inflammation within the shoulder joint; 
and, chronic lumbosacral strain.  It was further noted that 
the veteran would certainly be a candidate for an MRI given 
the degree of symptomatology she was experiencing.  

Subsequent to the February 1996 examination, the veteran was 
afforded the opportunity to undergo further diagnostic study 
of the right shoulder, the cervical spine and the lumbar 
spine.  MRI of the right shoulder was conducted in April 
1996.  Study revealed fluid within the subacromial bursa and 
a mild hyperintense signal within the supraspinatous tendon 
compatible with either tendonitis or a partial tear.  There 
were also mild degenerative changes of the acromioclavicular 
joint with osteophytes projecting superiorly.  No evidence of 
impingement of the supraspinatous tendon was detected.  In 
addition, a focal lesion within the humeral metadiaphysis was 
identified which was stated to potentially represent an 
enchondroma.  Correlation with reported bone scan study and 
pain films was recommended.  

MRI of the cervical spine was conducted in June 1996.  No 
significant degenerative disc disease was identified at the 
visualized levels; however, several lesions, described as 
being consistent with hemangioma, were noted.  A metastatic 
lesion could not be definitively ruled out and clinical 
correlation was advised.  Radiographs, a CT, and a bone scan 
were recommended.  

MRI of the lumbar spine was also performed in June 1996.  
Once again, no significant degenerative changes were 
identified and no masses or abnormal signals within the disc 
or vertebral bodies were detected.  

In June 1997, the veteran was afforded another VA skin 
examination which revealed multiple small, ovoid, very 
superficial and finely scaling papules and plaques, mainly on 
the lower extremities, but to a lesser extent on the upper 
extremities.  Microscopic examination was negative for fungal 
elements.  The final diagnosis consisted of possible para-
psoriasis with differential diagnoses of tinea versicolor of 
eczematous dermatitis.  It was further noted that, if the 
eruption should progress in the future, a biopsy would be 
indicated to rule out the possibility of involving cutaneous 
T cell lymphoma.  

Examination of the cervical spine was also conducted in June 
1997.  The veteran repeated the history of injury to her 
lower back and neck after being dropped while participating 
in a military exercise in approximately 1985.  Notations in 
the examination report indicated that the veteran's claims 
file was reviewed and that little supporting evidence as to 
the accuracy of the service-connected claim was found.  

The cervical spine had normal lordotic curvature and no 
obvious spasm or tenderness was present.  Range of motion was 
recorded as:  forward flexion to 40 degrees; extension to 45 
degrees; rotation to 65 degrees, bilaterally; and, lateral 
bending to 50 degrees, bilaterally.  Neurological examination 
of the upper extremities was within normal limits.  The final 
diagnoses included:  history of cervical strain; probable 
impingement shoulder; and benign process of the shoulder by 
MRI and bone scan.  

The veteran was scheduled for another series of VA 
examinations commencing in April 1999, in accordance with the 
Board's January 1998 remand.  

At the VA examination for neurological disorders, the veteran 
presented with complaints of constant, severe pain involving 
her right shoulder, which she rated an 8 on a scale of 10.  
This pain was stated to increase with lifting above 25 pounds 
or with activity involving her right arm.  Additional 
complaints included those of pins and needles paresthesias 
involving the right 4th and 5th digits, as well as the ulnar 
aspect of the forearm.  She also reported experiencing low 
back pain and a feeling of numbness in her buttocks with 
excessive sitting.  She also noted weakness in her right leg.  

The examination revealed tenderness over the anterior right 
shoulder, but  otherwise normal examination of the shoulder 
to palpation.  Full active range of motion of the right 
shoulder was also observed without discomfort.  Tinel's sign 
was negative at both the elbows and the wrists.  Motor 
examination demonstrated 5/5 strength in all four extremities 
with no abnormalities in bulk or tone.  No hypothenar atrophy 
was evident in the right hand.  Good strength was noted in 
the right and left hands.  Deep tendon reflexes were trace at 
biceps and brachioradialis, bilaterally; 1 at triceps, 
bilaterally; and 2 at knees and ankles, bilaterally.  Plantar 
simulation revealed a flexor response and joint position 
sense, light touch and pinprick were preserved with the 
exception of a subjective decrease to pinprick over the right 
4th and 5th digits, including both the medial and lateral 
aspect of the 4th digit (i.e., not following normal ulnar 
sensory loss distribution).  The final assessment included 
the following findings:  chronic right shoulder pain 
following trauma with probable degenerative disc disease; 
history of symptoms suggestive of right ulnar neuropathy with 
no objective signs of weakness or sensory loss in the right 
ulnar distribution; chronic right neck pain; chronic low back 
pain, no evidence of radiculopathy; history of bronchial 
asthma; and history of genital and oral herpes, currently 
inactive.  

Gynecological evaluation also conducted in April 1999 found 
the veteran to present with complaints of recurrent herpes, 
both genital and oral, since 1984.  According to the veteran, 
she experienced recurrence of the genital herpes on the 
average of every other month, lasting 7 to 8 days in 
duration, and the oral herpetic lesions on a monthly basis.  
It was further noted that she had been tried with acyclovir 
suppression, which had recently been changed to famciclovir, 
but that she had discontinued this medication because, in her 
own words, "It didn't work."  Examination revealed the 
external genitalia to be normal without lesions.  The final 
diagnosis included that of a reference to a history of 
recurrent herpes.  

Examination of the spine was also undertaken in April 1999.  
At that time, active range of motion of the lower extremities 
was within normal limits in all joints.  Sensation was intact 
to pinprick and light touch over the lower extremities.  
Dermatomes and muscle strength of the lower extremities was 
5/5 in all joints and deep tendon reflexes were present and 
equal.  There was no leg length discrepancy.  Straight leg 
raising was negative, bilaterally.  There was mild pain on 
palpation of the lumbosacral spine at approximately S2-3; 
however, no evidence of muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles was detected.  Active range of 
motion of the lumbosacral spine and right shoulder was within 
normal limits with no sign of crepitus in the shoulder.  

Sensation in the right shoulder was intact to pinprick and 
light touch over the dermatomes.  Muscle strength of the 
shoulder was 4-5/5.  Deep tendon reflexes were present and 
equal, and there was no edema or erythema of the right 
shoulder.  There were no bony or soft tissue abnormalities of 
the shoulders detected; however, there was pain on palpation 
of the glenohumeral joint, the acromioclavicular joint, and 
the rhomboid area of the right shoulder.  

Active range of motion of the cervical spine was within 
normal limits in all planes and sensation was intact to 
pinprick and light touch over the dermatomes.  Muscle 
strength of the neck muscles was 5/5.  The Spurling 
compression test was negative; however, there was pain on 
palpation of the cervical spine.  There was no evidence of 
any muscle spasm or fasciculation of the cervical paraspinous 
muscles.  X-ray studies were also ordered and reviewed and 
were noted to be unremarkable.  

In summary, the examining physician opined that, clinically 
speaking, the veteran had low back pain, neck pain, right 
shoulder pain, and right arm pain, with the only focal 
findings being pain on palpation of the right shoulder, 
cervical spine and low back.  In response to the Board's 
remand, the physician commented that he did not notice any 
disability associated with any osteopathic density of her 
upper humerus.  Specifically, there was no evidence of any 
neuropathy in the ulnar nerve based on absence of muscle 
atrophy or fasciculation and given the grip strength of 5/5.  
He also emphasized that there was no evidence of atrophy of 
the hypothenar area and no decreased active range of motion 
of any of the muscles governed by the ulnar nerve.  As for 
disability involving the neck and low back, the examiner 
noted that the veteran had told him that she did not have 
pain in her neck or back prior to the accident in service, 
and that given the fact that he had no knowledge of the 
veteran prior to service, he was forced to take her word for 
what had happened in the incident.  

VA dermatology examination was conducted in May 1999.  At 
that time, examination revealed dry scaling patches on both 
inner arms, as well as on the back and on the inner thigh.  
There was also a dome-shaped lesion on the left side of the 
scalp.  The final diagnoses included:  chronic dermatitis - 
nonspecific and benign nevus, scalp.  


II.  Analysis


A.  Increased ratings 

The Board finds that the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that these matters 
have been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the service-connected right 
shoulder disorder with ulnar neuropathy and herpes.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  



1.  Right shoulder disorder

The veteran's service-connected right shoulder disorder with 
ulnar neuropathy is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.124a 
including Diagnostic Code 8516.  

Under the provisions of Diagnostic Code 8516, a 10 percent 
evaluation is warranted when paralysis is mild and 
incomplete.  A 30 percent evaluation is assigned for 
paralysis which is moderate and incomplete.  A 40 percent 
evaluation is assigned for paralysis which is severe and 
incomplete.  And, a 60 percent evaluation is warranted for 
complete paralysis that includes the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, atrophy very marked in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers (cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  
In addition, when the peripheral nerve disorder is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

In the instant case, the Board finds that the current 10 
percent rating adequately compensates for the degree of 
neurological impairment demonstrated by the service-connected 
right shoulder disorder.  Specifically, the ulnar neuropathy 
could, at most, be described as being manifested by 
impairment of sensory function, based on the subjective 
findings on most recent VA neurological examination in April 
1999.  Consequently, the evaluation should be for the mild 
degree; hence, an evaluation greater than 10 percent is not 
warranted for the neurological manifestations of the right 
shoulder disorder with ulnar neuropathy.  

Hence, the preponderance of the evidence is against an 
evaluation greater than 10 percent for the neurological 
manifestations of the service-connected right shoulder 
disorder with ulnar neuropathy.  

However, the medical evidence here establishes that the 
veteran also has arthritis of the right shoulder.  Thus, a 
separate, compensable rating pursuant to Diagnostic Code 5003 
may be warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides for the 
assignment of a compensable evaluation for limitation of 
motion of the major arm at shoulder level.  38 C.F.R. § 4.71a 
including Diagnostic Code 5201.  

At the most recent VA examination in April 1999, the veteran 
was observed to have full active range of motion of the 
shoulder without discomfort; under no circumstances was her 
right arm movement limited to shoulder level.  Consequently, 
the Board must address whether the veteran's right shoulder 
disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

In the instant case, the veteran's arthritis is documented by 
x-ray studies and the veteran has consistently voiced 
complaints of pain involving her right shoulder, especially 
with repetitive motion.  Consequently, the Board finds that a 
separate 10 percent rating is warranted in this case pursuant 
to Diagnostic Code 5003 and 38 C.F.R. §§ 4.40, 4.45, 4.59, in 
light of the veteran's painful motion shown to be of a 
noncompensable degree.  

Hence, the preponderance of the evidence supports the 
assignment of a separate 10 percent rating for the arthritic 
manifestations of the right shoulder disability.  


2.  Herpes

The veteran's service-connected herpes is currently evaluated 
as noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.116 including Diagnostic Code 7610 (1999), for disease or 
injury of the vulva.  

Under the provisions of Diagnostic Code 7610 (1999), a 
noncompensable evaluation is warranted for symptoms that do 
not require continuous treatment.  A 10 percent evaluation is 
assigned for symptoms that do require continuous treatment.  
And, a 30 percent evaluation is warranted for symptoms that 
are not controlled by continuous treatment.  38 C.F.R. 
§ 4.116.  

The Board notes that effective on May 22, 1995, the rating 
schedule criteria for evaluating gynecological conditions 
were changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   

The Board is therefore required to consider the veteran's 
claim in light of both the former and revised schedular 
rating criteria to determine whether a compensable evaluation 
for the service-connected herpes is warranted. 

Under the old rating criteria, a noncompensable rating was 
assignable for mild disability, a 10 percent rating for 
moderate disability, and a 30 percent rating for severe 
disability, as chronic residuals of infections, burns, 
chemicals, foreign bodies, etc.  38 C.F.R. § 4.116, 
Diagnostic Code 7610 (1994).  

As noted, at the most recent VA gynecological examination 
conducted in April 1999, the veteran reported experiencing 
recurring bouts of genital herpes on the average of every 
other month and oral herpes on a monthly basis.  However, at 
all VA examinations conducted in furtherance of the veteran's 
claims, her external genitalia were found to be normal and 
without lesions.  Furthermore, the veteran acknowledged at 
the April 1999 examination that she had made a unilateral 
determination to discontinue use of medication to treat her 
symptoms.  

Consequently, as the evidence of record does not demonstrate 
symptomatology characteristic of moderate disability or 
requiring continuous treatment, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the service-connected herpes.  


B.  Initial evaluations

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to higher initial evaluations for the 
service-connected urticaria, right upper humerus amorphous 
osteoblastic density and postoperative nevi of the back and 
neck are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
As noted, when a veteran claims that a service-connected 
disability is more severely disabling than as rated, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


1.  Urticaria

The veteran's service-connected urticaria is rated by analogy 
as noncompensably disabling under the provisions of 
Diagnostic Code 7806 for eczema.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned for skin disability manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Finally, a 50 percent evaluation is assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  

The Board finds that, since service, the veteran's service-
connected urticaria has been demonstrated by a level of 
impairment manifested by exfoliation, exudation or itching, 
if involving an exposed surface or extensive area sufficient 
to warrant the assignment of a 10 percent evaluation under 
Diagnostic Code 7806.  Significantly, a careful review of the 
evidence of record shows that the veteran has consistently 
complained of a persistent rash involving exposed surfaces of 
her body which was described as being very itchy.  

Hence, the preponderance of the evidence supports the 
assignment of an initial 10 percent evaluation for the 
service-connected urticaria.  


2.  Right upper humerus amorphous osteoblastic density

The veteran's service-connected right upper humerus amorphous 
osteoblastic density is evaluated as noncompensably disabling 
under the provisions of Diagnostic Code 5202, for other 
impairment of the humerus.  

Under Diagnostic Code 5202, impairment of the humerus of the 
major arm with malunion and moderate deformity will be 
assigned a 20 percent evaluation.  A 30 percent evaluation is 
warranted for malunion and marked deformity.  A 20 percent 
evaluation may also be assigned where there is recurrent 
dislocation of the major humerus at the scapulohumeral joint 
with frequent episodes and guarding of movement at the 
shoulder level only.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no- 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

The Board notes that post-service VA medical examinations 
have essentially described the service-connected right upper 
humerus amorphous osteoblastic density as being benign in 
character.  Indeed, on most recent VA examination conducted 
in April 1999, the examining physician specifically stated 
that there was no disability associated with such condition.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable rating for the service-connected right 
upper humerus amorphous osteoblastic density.  



3.  Postoperative nevi of the neck and back

The veteran's service-connected postoperative nevi of the 
neck and back are evaluated as noncompensably disabling under 
38 C.F.R. § 4.118 including Diagnostic Code 7819, for new 
growths, benign, skin.  Under Diagnostic Code 7819, benign 
new growths of the skin are to be rated as for scars, 
disfigurement, etc.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 
noncompensable evaluation is warranted for a slight scar of 
the head, face or neck.  A 10 percent rating is warranted for 
a moderately disfiguring scar, and a 30 percent rating 
requires that such a scar be severe, especially if it 
produces a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation will be assigned 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  The 
10 percent rating may be increased to 30 percent or the 30 
percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars which 
are superficial, poorly nourished and with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Scars which are superficial, tender and painful on objective 
demonstration also warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since service 
demonstrated a level of impairment sufficient to warrant 
assignment of a compensable rating for the service-connected 
postoperative nevi of the neck and back.  As noted, the VA 
examinations of record noted no continuing problems or 
recurrences of any nevi in the areas where they had 
previously been surgically removed.  In fact, most recent VA 
examination in May 1999 noted only the presence of a nevus in 
the region of the left scalp.  

Consequently, the Board finds that the preponderance of the 
evidence is against the assignment of an initial compensable 
rating for the service-connected postoperative nevi of the 
neck and back.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for her service-connected urticaria, right 
upper humerus amorphous osteoblastic density, and 
postoperative nevi of the neck and back as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  As 
noted hereinabove, at no time since service has the veteran 
demonstrated a level of impairment consistent with a 
compensable evaluation for the service-connected right upper 
humerus amorphous osteoblastic density or postoperative nevi 
of the neck and back.  With regard to the service-connected 
urticaria, however, the veteran has, in fact, demonstrated a 
level of impairment consistent with a 10 percent evaluation 
since service.  



ORDER

An increased rating greater than 10 percent for the service-
connected right shoulder disorder with ulnar neuropathy, is 
denied.  

A separate rating of 10 percent for the service-connected 
right shoulder disability with resulting arthritis and 
functional loss due to pain is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased (compensable) rating for the service-connected 
herpes is denied.  

An initial 10 percent rating for the service-connected 
urticaria is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial compensable evaluation for the service-connected 
right upper humerus amorphous osteoblastic density is denied.  

An initial compensable evaluation for the service-connected 
postoperative nevi of the neck and back is denied.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in January 1998, to 
include a VA orthopedic examination in order to determine the 
nature and extent of the veteran's claimed neck and low back 
disability.  As part of the evaluation, the examining 
physician was specifically requested to provide an opinion as 
to whether it was at least as likely as not that any current 
neck and low back disability was due to disease or injury in 
service.  

Based on the report submitted and detailed above, the 
examining physician failed to follow the directives of the 
January 1998 remand order.  Specifically, it remains unclear, 
in light of the vague opinion provided by the examiner, as to 
whether the veteran does in fact suffer from current neck and 
low back disability due to disease or injury which was 
incurred in or aggravated by service.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded another examination 
so as to obtain an informed medical opinion as to the 
specific nature and likely etiology of her claimed neck and 
low back disability.  In addition, all medical records should 
be obtained for review.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
complaints involving her neck and low 
back since service.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources and 
associate them with the claims folder.  

2.  The veteran should be afforded 
another VA orthopedic examination in 
order to determine the specific nature 
and likely etiology of her claimed neck 
and low back condition.  All indicated 
testing should be performed.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current neck and low back 
disability is due to disease or injury in 
service, as claimed by the veteran.  The 
examiner should offer a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes and associated with the 
veteran's claims folder.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then she 
and her representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



